Name: Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat
 Type: Directive
 Subject Matter: trade policy;  animal product;  agricultural policy;  EU institutions and European civil service;  health
 Date Published: 1972-12-31

 Avis juridique important|31972L0461Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat Official Journal L 302 , 31/12/1972 P. 0024 - 0027 Finnish special edition: Chapter 3 Volume 5 P. 0057 Danish special edition: Series I Chapter 1972(31.12)L291 P. 0073 Swedish special edition: Chapter 3 Volume 5 P. 0057 English special edition: Series I Chapter 1972(31.12)L302 P. 0003 Greek special edition: Chapter 03 Volume 8 P. 0236 Spanish special edition: Chapter 03 Volume 6 P. 0167 Portuguese special edition Chapter 03 Volume 6 P. 0167 COUNCIL DIRECTIVE of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (72/461/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas the implementation of the Council Directive of 26 June 1964 1 on health problems affecting intra-Community trade in fresh meat, as last amended by the Council Directive of 27 October 1970, 2 will not have the desired effect so long as intra-Community trade is hindered by differences between the health requirements of Member States concerning meat ; whereas to eliminate such differences the health provisions of the Member States concerning meat must be approximated; Whereas in particular, to improve information concerning the state of health of the animals from which fresh meat for consignment to another Member State comes, it should be stipulated that animals from certain categories must have stayed for a specified period in the territory of the Community, unless an exception is granted by the country of destination and communicated to the other Member States and the Commission; Whereas, in order to avoid the spread of epizootic diseases by means of fresh meat, fresh meat from animals coming from a holding or area which, in accordance with Community rules, has been placed under health restrictions, should be excluded from intra-Community trade; Whereas care should be taken that fresh meat which does not comply with Community rules should not be given the health mark provided for in those rules; Whereas the Member States must have the right to prohibit the introduction of meat into their territory if it does not comply with Community health provisions ; whereas, however, the consignor should at his own request or upon request of a representative be allowed to return the meat unless on health grounds there are reasons to the contrary; Whereas the consignor or his representative and the competent authorities of the exporting country must be informed of the reasons for any prohibition or restriction so that they may be aware of them; Whereas the Member States must have the right to prohibit the introduction into their territory of fresh meat from a Member State where an epizootic disease has broken out ; whereas, depending on the nature and character of this epizootic disease, such a prohibition may either be limited to meat coming from a part of the territory of the exporting country, or extended to the whole of that territory ; whereas, in the event of an outbreak of a contagious disease in the territory of a Member State it is necessary for appropriate measures to be taken rapidly to control it ; whereas the dangers inherent in such diseases and the requisite protective measures should be viewed in the same light throughout the Community ; whereas, to this end, the Standing Veterinary Committee set up by the Council Decision of 15 October 1968 3 should institute an emergency Community procedure to take the necessary measures; 1OJ No 121, 29.7.1964, p. 2012/64. 2OJ No L 239, 30.10.1970, p. 42. 3OJ No L 255, 28.10.1968, p. 23. Whereas it seems desirable to set down in this Directive the general principle of non-discrimination ; whereas it should accordingly be expressly laid down, pending specific Community rules covering imports from third countries, that the treatment to be applied to third countries by each Member State should not be more favourable than the treatment applied, pursuant to this Directive, to trade between the Member States; HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive shall apply to intra-Community trade in fresh meat of domestic bovine animals, swine, sheep and goats and solipeds. 2. All parts of these animals which are fit for human consumption shall be considered to be meat. 3. All meat which has not undergone any preserving process shall be considered as fresh meat ; however, for the purposes of this Directive chilled and frozen meat shall be considered to be fresh meat. Article 2 For the purposes of this Directive: (a) official veterinarian means the veterinarian designated by the competent central authority of the Member State; (b) exporting country means the Member State from which fresh meat is sent to another Member State; (c) country of destination means the Member State to which fresh meat is sent from another Member State. Article 3 Only fresh meat which fulfils the following requirements may be sent from the territory of one Member State to the territory of another Member State: (a) Meat obtained from domestic sheep, goats or solipeds must, without prejudice to Article 6, come from animals which have stayed in the territory of the Community for at least twenty-one days immediately prior to slaughter or from birth in the case of animals less than twenty-one days old. (b) The meat must not have been obtained from animals which come from a holding or area which for health reasons is subject to prohibition pursuant to Article 3 (2) (b) of the Council Directive of 26 June 1964 1 on animal health problems affecting intra-Community trade in bovine animals and swine, last amended by the Council Directive of 7 February 1972 2, as a result of the outbreak of foot and mouth disease, swine fever or contagious swine paralysis (Teschen disease) to which the animals in question are susceptible. (c) The meat must not be obtained from slaughterhouses in which cases of foot and mouth disease, swine fever or contagious swine paralysis (Teschen disease) have been recorded. Should there be an outbreak of one of these diseases, the Member States shall ensure that no meat suspected to be contaminated forms part of intra-Community trade. Article 4 Without prejudice to Article 3 (b), fresh meat from swine, sheep and goats may not be sent to the territory of another Member State except on condition that such animals do not come from a holding in the exporting country which is subject to prohibition for health reasons as a result of the outbreak of porcine, ovine or caprine brucellosis. Such prohibition must last at least six weeks after the last case has been officially recorded. Article 5 1. The Member States shall ensure that fresh meat obtained from animals which do not fulfil the requirements of Articles 3 and 4 shall not be given the health mark provided for in Chapter IX of Annex I of the Directive on health problems affecting intra-Community trade in fresh meat. 2. The country of destination may prohibit the introduction of fresh meat into its territory if it has been established that Articles 3 and 4 have not been observed. 1OJ No 121, 29.7.1964, p. 1977/64. 2OJ No L 38, 12.2.1972, p. 95. 3. In this event, the country of destination must authorise, at the request of the consignor or his representative, the return of the whole consignment of fresh meat, provided this is not contrary to considerations of health. 4. The competent authority of the country of destination may order the consignment to be destroyed where introduction is prohibited, pursuant to paragraph 2, and the exporting country or country of transit, as the case may be, does not authorise return. 5. For the application of the measures referred to in paragraphs 2, 3 and 4 of this Article, Article 6 (7) of the Directive on health problems affecting intra-Community trade in bovine animals and swine shall apply. Article 6 1. Countries of destination may grant to one or more exporting countries general authorisations or authorisations restricted to specific cases for the introduction into their territory of fresh meat, in derogation from Article 3 (a) does not come from animals which have stayed in the territory of the Community for at least twenty-one days immediately prior to slaughter or since birth in the case of animals less than twenty-one days old. 2. When a country of destination grants a general authorisation, in accordance with paragraph 1, it shall immediately inform the Member States and the Commission. 3. When a country of destination grants one of the authorisations provided for in paragraph 1, a corresponding authorisation should be obtained, in cases of transit, from the countries of transit concerned. Article 7 1. Without prejudice to Articles 3, 4 and 6, a Member State may, if there is a danger that animal diseases may be spread by the introduction into its territory of fresh meat from another Member State, take the following measures: (a) In the event of an outbreak of an epizootic disease in the other Member State, it may temporarily prohibit or restrict the introduction of meat from the affected areas of that Member State; (b) If an epizootic disease becomes widespread or if there is an outbreak of another serious contagious or infections animal disease, it may temporarily prohibit or restrict the introduction of meat from the entire territory of that State. 2. Each Member State must notify the other Member States and the Commission without delay of the outbreak in its territory of any disease referred to in paragraph 1 and of the measures it has taken to control it. It must also notify them without delay of the disappearance of the disease. 3. Measures taken by a Member State under paragraph 1, and their repeal, must be communicated without delay to the other Member States and to the Commission together with the precise reasons for such measures. It may be decided, according to the procedure laid down in Article 8, that these measures should be amended, mainly to ensure coordination with those adopted by the other Member States, or abolished. 4. If the situation provided for in paragraph 1 arises and if it seems necessary for other Member States also to apply the measures taken pursuant to the said paragraph, together with any amendments made in accordance with paragraph 3, the appropriate provisions shall be adopted according to the procedure defined in Article 8. 5. Article 8 of the Directive on health problems affecting intra-Community trade in fresh meat is hereby repealed. Article 8 1. Where the procedure laid down in this Article is to be followed, matters shall be referred by the Chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called "the Committee") set up by the Council Decision of 15 October 1968. 2. Within the Committee the votes of the Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its Opinion on the measures within two days. Opinions shall be delivered by a majority of twelve votes. 4. The Commission shall adopt measures which shall apply immediately, where they are in accordance with the Opinion of the Committee. However, if these measures are not in accordance with the Opinion of the Committee or if the Committee does not give an Opinion, the Commission shall forthwith submit a proposal to the Council concerning the measures to be taken. The Council shall adopt the measures by a qualified majority. If after fifteen days from the date on which it was informed, the Council has not adopted the measures, the Commission shall adopt the proposed measures and shall implement them immediately, unless the Council has decided against the said measures by a simple majority. Article 9 Article 8 shall apply for eighteen months from the date on which the Committee was first informed, either pursuant to Article 8 (1) or on the basis of any similar regulation. Article 10 Until Community provisions relating to importation of fresh meat from third countries are implemented, national provisions relating to fresh meat imported from those countries shall not be more favourable than those resulting from this Directive. Article 11 The Member States shall bring into force the measures necessary to comply with this Directive before 1 January 1974 and shall forthwith inform the Commission thereof. Article 12 This Directive is addressed to the Member States. Done at Brussels, 12 December 1972. For the Council The President P. LARDINOIS